 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                           Case No.: 15md2670-JLS-MDD
     PRODUCTS ANTITRUST
12
     LITIGATION                                        SCHEDULING ORDER
13   _________________________________                 REGULATING DISCOVERY
                                                       AND OTHER PRE-TRIAL
14
     THIS DOCUMENT RELATES TO:                         PROCEEDINGS
15
16   Associated Wholesale Grocers, Inc. v.
     Bumble Bee Foods, LLC, et al.,
17   18cv1014-JLS-MDD
18
19         Subject to Judge Sammartino’s Order at docket entry number 2594, signed May
20   17, 2021, a Case Management Conference was held on June 3, 2021. After consulting
21   with the attorneys of record for the parties and being advised of the status of the case, and
22   good cause appearing, IT IS HEREBY ORDERED:
23         1.     All discovery, including expert discovery, shall be completed by all parties
24   by November 3, 2021. Completed means that interrogatories, requests for production,
25   and other discovery requests must be served at least thirty (30) days prior to the
26   established cutoff date so that responses thereto will be due on or before the cutoff date.
27   All subpoenas issued for discovery must be returnable on or before the discovery cutoff
28   date. All disputes concerning discovery shall be brought to the attention of the

                                                   1
                                                                                  15md2670-JLS-MDD
 1   Magistrate Judge no later than thirty (30) days following the date upon which the event
 2   giving rise to the dispute occurred. The parties are required to meet and confer regarding
 3   all discovery disputes pursuant to the requirements of Local Rule 26.1(a). The parties are
 4   to comply with the chambers rules of the Magistrate Judge in bringing discovery before
 5   the court.
 6          2.      All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be served on
 7   all parties on or before September 3, 2021. Any contradictory or rebuttal disclosures
 8   within the meaning of Rule 26(a)(2)(D)(ii) shall be disclosed on or before October 4,
 9   2021. Unless otherwise stipulated by the parties, the required expert disclosures shall
10   include an expert report as required by Rule 26(a)(2)(B). If a written report is not
11   required, the disclosure must provide the information required under Rule 26(a)(2)(C).
12          3.      Failure to comply with this section or any other discovery order of the court
13   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
14   the introduction of experts or other designated matters in evidence.
15          4.      All other pretrial motions must be filed by December 3, 2021. Counsel for
16   the moving party must obtain a motion hearing date from the law clerk of the judge who
17   will hear the motion. The period of time between the date you request a motion date and
18   the hearing date may vary from one district judge to another. Please plan accordingly.
19   Failure to make a timely request for a motion date may result in the motion not being
20   heard. Motions in limine are to be filed as directed in the Local Rules, or as otherwise set
21   by the district judge.
22          5.      A Mandatory Settlement Conference will be conducted upon joint request of
23   the parties.
24          IT IS SO ORDERED.
25   Dated: June 3, 2021
26
27
28

                                                    2
                                                                                  15md2670-JLS-MDD
